Hosmer, Ch. J.
For the reasons assigned, in this case, by the judge appointed to deliver them, I concur in affirming the judgment of the superior court; but relative to the admission of the mortgage deed in evidence, to sustain the defendant’s plea of title, I have the misfortune to differ from my learned brethren. I am of opinion, that it should have been rejected.
The defendant avers, in his plea, that “ one Abby Betsey Mills was the true and legal owner of the land on which, &c- and was, then and there, lawfully seised and possessed of the *153same.” The plaintiff’s action demanded seven dollars in damages ; and, therefore, was unappealable. Still the justice, as undoubtedly he ought, transmitted the record to the county court for trial. Such, on plea of title given, are the imperative requisitions of the statute. Stat. 52. tit. 2. s. 65.
The allegations of the plea were traversed; and to sustain them, the defendant offered in evidence a mortgage deed, executed to the said Abby, by one Lydia Mills, accompanied by proof of possession in the mortgagee, and with an admission, that the equity of redemption in the mortgaged premises, had not been foreclosed.
I am of opinion, that in relation to the plaintiff, a stranger to the mortgage, the title to the mortgaged premises was vested in Lydia Mills, the mortgagor; and that the offered testimony conduced to prove no essential part of the defendant’s plea. Although the plea terminates in the single point of title, it composes two distinct averments. The first is, that Abby B. Mills is the owner of the land in question, and seised of the same ; and the second, that she is in possession. This plea of title under the statute must be sustained by proof throughout, or at least, of such part of it, as in law constitutes a valid defence.
It was contended at the bar, in the argument of this case, that the deed of A. B. Mills conjoined with the possession taken by the assent of the mortgagor, sufficiently supported the defendant’s plea. It was not, nor could it be argued, with any plausibility, that the plea was sustainable by the proof of mere naked possession. But it was insisted, that a lawful possession, independent of the seisin averred, supported enough of it; and that the unproved averments beyond this, might be considered as redundant. The high respect I entertain for the learned counsel, who pressed this point upon the court, alone induces me to regard it; and if my argument should be deemed unnecessary, I hope this will be admitted, at least, as a sufficient apology.
It is an unquestionable principle, that, in an action of trespass, the plaintiff is not obliged to set forth his title, but may declare generally on his possession. 1 Chitt. Plead. 175. Archb. Plead. 216. The reason is, because the action is founded on possession only, and not on title. Lambert v. Stroother, Willes 218. 221. Catteris v. Cowper, 4 Taun. 547. An injury to the plaintiff’s possession is the gist of his action; and all beyond this is redundant, and unnecessary to be proved. Although he *154a seisin in fee, this indisputable surplusage he is not bound to establish; but proof of lawful possession in fact, or of any less estate than the one averred, is sufficient to sustain the declara- tion. Hitchcock v. Hotchkiss, 4 Conn. Rep. 470. But
the law relative to a special plea in bar, is widely different. It is not possession, however lawful, that will authorize or support such a plea, but title only. Hence, as is said in Archbold’s Pleading, (p. 216.) although in trespass quare clausum fregit, it is not necessary for the plaintiff to set forth his title, but he may declare generally on his possession, yet, “ in pleas, the rule is otherwise for, “ if the matter of defence arise from title in the defendant, the title must be set forth fully in the plea, in order that the plaintiff may have an opportunity of traversing it.” Grimstead v. Marlowe, 7 Term Rep. 717. 718. Lodge v. Frye, Cro. Jac. 52. Faldo v. Ridge, Yelv. 74. Pearle v. Bridges, 2 Wms. Saund. 402. n. 1, 1 Ro. Rep. 13.
To the argument that lawful possession sustains a sufficiency of the defendant’s plea of title, I will reply specifically and distinctly.
1. The lawful possession of the defendant in an action of trespass, is never pleadible in bar, but can be given in evidence only under the general issue. The reasons are, that the plain- tiff avers, and is indispensibly bound to support his possession, the very gist of his action ; and the defendant cannot plead any matter in bar, unless he admit the plaintiff ’ s possession. 1 Chitt. Plead. 511. Archbold’s Plead. 215. 217.
The law has made adequate provision for his defence, by allowing him to give in evidence, under the general issue, every fact that invalidates the plaintiff’s title. 1 Chitt. Plead. 494. Lambert v. Stroother, Willes 218. 222. Dodd v. Kyffin, 7 Term Rep. 354. Argent v. Durrant, 8 Term Rep. 403. Any matter of defence, which denies what the plaintiff would, on the gen- eral issue, be bound to prove in the first instance, in support of his action, may and ought to be given in evidence under that plea, although any ground of defence, which admits the facts alleged in the declaration, but avoids the action by matter, which the plaintiff would not be bound to prove or dispute in the first instance, on the general issue, may be pleaded specially. 1 Chitt. Plead. 497. Gibbons v. Pepper, 4 Mod. 405. Hussey v. Jacob, 1 Ld. Raym. 88, 9. 3 Bla. Comm. 309. Hence, it unquestionably re- sults, that, in an action of trespass, the defendant may not plead specially, that he was in the actual and lawful possession of the the *155locus in quo, &c.; for to sustain his action, the plaintiff is obliged to prove, that he was lawfully possessed. 6 Bac. Abr. 566, 7. (Gwil. ed.) tit. Trespass. C. 3. 2 Hawk. P. C. 29. c. 64. s. 1, 2, 3. Dalt. Sher. c. 129. Berry and Goodmans case, 2 Leon. 147. 147. 2 Plowd. Com. 546. n. 4 Leon. 184.
In bar of the plaintiff’s action, the defendant may plead title, or liberum tenementum, to wit, that the locus in quo is his close soil, and freehold; or that thereof he is seised in his demesne as of fee. 9 Went. Plead. 102. 124. 182. 2 Chitt. Plead. 560. But wherever title is pleaded, there is an end to the question about possession, and the issue is on the mere title. The plea necessarily admits the fact of the plaintiff’s possession, as well as the entry of the defendant on the premises, and justifies the doing that, of which the plaintiff complains. Archbold’s Plead. 217. 1 Chitt. Plead. 511. If the plea do not admit the facts averred by the plaintiff, and made the subject of his complaint, except that he has the freehold title, it is not a justification, but a denial of the facts, and is exceptionable as amounting to the general issue. Taylor v. Cole, 3 Term Rep. 292. 298. Holler v. Bush, 1 Salk. 394. Hallett v. Burt, Carth. 380. 1 Chitt. Plead. 511. 1 Wms. Saund. 28. n. 1. 14. n. 3. “ The construction of the statute,” (concerning the plea of title in trespass,) say the court, in Strong v. Smith, 2 Caines’ Rep. 28. "no doubt, is, that when a defendant sued for a trespass before a justice, relies on his title, he admits the trespass.”
2. If the plea of the defendant is construed connectedly, and such is the unquestionable rule of construction, it avers the possession of a freehold estate in A. B. Mills, which is equivalent to an averment, that she is seised of the freehold. Whatever, then, satisfies the allegation of seisin of the freehold, equally falsifies the averment of possession of the freehold ; for if A. B. Mills was not the owner and seised of the locus in quo, she was not possessed, pursuant to the defendant's averment, of a freehold estate. Strike out the allegation of freehold, and nothing remains, but an averment of naked possession ; retain it, and the plea never can be established, by proof of any possession, that falls short of evincing a seisin of the freehold. Were it not for the reference of the possession to the freehold, the plea thus far, would be without any character, and void for manifest uncertainty; as until the trial it could not be known, whether the reliance of the defendant was on the possession of an estate in fee simple, for life, for years, at will, or by licence; and the *156plaintiff would not have the requisite information to prepare for the hearing, and avoid surprise. By infallible consequence, the averment that the said A. B. Mills was seised of the freehold, must be sustained, or the entire plea will be unsupported.
3. As the defendant has averred seisin and possession of a freehold in A. B. Mills, he must prove it, if possession of a less estate legally pleaded, would have been sufficient. It is an established rule, that, where a party takes on himself to state in any pleading a substantial averment, or alleges a precise estate, which he is not hound to do ; yet, if they are material and bear on the question, he gives the other party the advantage of traversing them, and inevitably fails, unless he sustain his averment. 2 Wms. Saund. 207. a. n. 24. 1 Wms. Saund. 346. n. 2. 1 Chitt. Plead. 231. Yelv. 195. Thus, in Leake’s case, Dyer 365. it became necessary that the plaintiff should show, that he had a right to put his cattle into a close, against which he was bound to repair the fence ; but a seisin in fee was not necessary to give that right. A term for life, or years, or even an estate at will, would have conferred it. But the plaintiff having alleged a seisin in fee, he was held to the proof of it. 1 Chitt. Plead. 525. 2 Wms. Saund. 207. a. n. 22. This is precisely, in substance, the present case.
Lastly, it is the freehold title pleaded, that authorizes the removal of an action of trespass from a justice, to the county court, and which gives jurisdiction to such higher court. Nothing short of this authorizes such removal. If this principle is admitted, it is indispensable that a freehold title be proved.
The statute (p. 52. tit. 2. s. 65.) enjoins the removal of un-appealable actions of trespass, only when brought before a justice, and the “ defendant shall justify by plea of title." The expression "plea of title,” by familiar use and frequent application in practice, has the precision of a technical term. It is synonymous with the phrase a plea of liberum tenementum, or seisin in fee ; and such is its established signification. Riggs v. Woodruff, 2 Root 35. Abel v. Abel, 1 Root 549. Whoever heard, that a plea of lawful possession by the defendant, was considered to be a plea of title ?
The only conceivable reason forgiving to unappealable causes in trespass, when title is pleaded, the privilege of removal from a justice to a higher court, that there maybe a solemn trial by jury, (a privilege not allowed in other actions, and inadmissible, if the direct consequences of the action were alone in*157volved,) is the importance the litigated question assumes, on this plea being given. The determination upon it operates often, on other lands depending on the same question, and collaterally, by way of estoppel, on parties and privies, in a future suit, depending on the facts found, or title in issue. Outram v. Morewood, 3 East 346. But a plea of lawful possession in the defendant, if pleadable, could never be supposed to require the suspension of justice, and a solemn trial in a superior court; since from the evanescent nature of possession, it would be of little use as an estoppel, if the inadmissible supposition of an estoppel in such case were granted. No sufficient reason can be assigned, for the removal of such cause to a higher tribunal, while other actions of the same actual and relative consequence, are definitively adjudged by a justice of the peace.
An unmerited stress was put in the argument, on the expression of title paramount used in the statute ; as if it warranted the construction, that any title superior to that relied on, by the plaintiff, authorized the contemplated defence; or in other words, that by plea of title, was only intended, any claim of right, higher than the one exhibited by the plaintiff. The absurd consequences resulting from such construction, would effectually repel it. On the above exposition of the law, if the plaintiff should rely alone on possession, the defendant’s right of possession would be a superior title ; and the legislature, on the construction advanced, will have dignified such right, perhaps for a day only, by the imposing denomination of a plea of title; and have authorized the removal of the cause to a superior tribunal, for the solemn determination by jury, of this unimportant question.
It is said, by Sir Edward Coke, (1 Inst. 381. b.) “that it is the most natural and genuine exposition of a statute, to construe one part of the statute by another part of the same statute; for that best expresseth the meaning of the makers ; and this exposition is ex visceribus actus. The act of the legislature, requiring the removal of actions of trespass from a justice of the peace to the county court, (Stat. p. 52. tit. 2. sect. 65.) prescribes, that it shall take place, when “the defendant shall justify by plea of title to the land.” I have endeavoured to show, that by this expression, construed by itself, as well as with re ference to the object of the law, title to the freehold was intended. At the close of the section just read, it is said, “ if on trial, before such court, he (the defendant) shall fail to make out a ti*158the paramount to the title of the plaintiff he shall pay treble damages and costs.” The former part of the section prescribes, that a plea of title to the freehold, shall authorise a removal of the cause; the latter clause, aimed at the proof requisite, declares, that on the trial, the defendant’s title must be superior to that, on which the plaintiff depends. This superfluous provision, expressing only what before was necessarily implied, and intended alone to usher in the treble damages, neither alters the previous enactment, nor varies the construction of the act. The title referred to by the last clause, was the freehold title before spoken of; and it supposes only, that where two titles of this nature conflict, that of the defendant must be superior. This nude provision was never intended to define the title in question, nor to constitute that a title, which obviously was not of this description.
After all, if a different opinion is entertained, it will not vary the case. The defendant has pleaded freehold title, and must stand or fall, by the truth or falsehood of this averment.
It results as an infallible consequence, that the defendant, who has pleaded liberum tenementum in Abby B. Mills, must sustain this averment by proof; even if the law would sanction a different plea. It is the pith and marrow of the plea; and the only matter that gives it support or sufficiency.
The remaining question is, whether a mortgagee in possession is seised of the mortgaged land This the defendant has averred ; and this he must clearly establish.
It will be borne in mind, that the plaintiff is neither mortgagor nor mortgagee, nor claiming under either; and that, as against him, a stranger to the mortgage, the defendant has assumed the burden of sustaining his title. This proposition, then, he must support; that, as against a stranger, the mortgagee in possession and before foreclosure, is seised of the freehold. Now, if this is a legal title, the mortgagor is not seised ; for it would be absurd to advance the contradictory assertion, that there is a seisin both in the mortgagor and mortgagee.
In a court of chancery, that the mortgagor is viewed, as being seised of the freehold, and the mortgagee as having a lien upon the land by way of pledge only, is too clear to be made a question. 1 W. Bla. Rep. 145. 1 Pow. Mort. 246, 7. 2 Fonb. Eq. 284. It is a rule in equity, that a mortgagee is only a trustee ; and, as in the civil law, a mortgage is only a security for money, and passes only a chattel interest, that nothing is conveyed to *159the mortgagee,-neither land, nor dower, nor curtesy; and that the equity of redemption alone is an estate in the land. 3 Chan. Ca. 3. Pra. Chan. 99. 2 Ves. jun. 433. Petat. v. Ellis, 9 Ves. jun. 563. 1 Madd. 412. This doctrine, both ancient and uniform, is founded in a View of the subject, not in its form or superficies, but by penetration to the core, and regarding the contract of the parties, in its substance and intent. It was intended as a security only, and not as a sale.
It was said by Sir John Mitford, afterwards Lord Redesdale, that “ the distinction between strict law and equity, is never, in any country, a permanent distinction. Law and equity are in continual progression ; and the former is constantly gaining ground upon the latter. A great part of what is now strict law, was formerly considered as equity; and the equitable decisions of this age, will unavoidably be ranked under the strict law of the next.” Mitf. 428. Millar's Historical View of the English Government, p. 433. No learned lawyer wants a proof or illustration of these remarks; and even our own reports furnish abundant confirmation of this unquestionable truth. 4 Day 6.
The equitable doctrine, concerning the rights of mortgagor and mortgagee, has gradually been naturalized in the common law code; and by the adoption of principles long established in chancery, and tenaciously adhered to, the suitors are not driven from one bar, by increased litigation and expense, to obtain infallible relief at another. Accordingly, it has become well settled in courts of common law, that the mortgagee, until foreclosure, has only a chattel interest. A half century since, the distinct rights of mortgagor and mortgagee were declared by Lord Mansfield. In Martin v. Mowlin, 2 Burr. 978. it was said, by this illustrious judge, that “ a mortgage is a charge upon the land, (not the fee simple;) and that whatever would give the money will carry the estate in the land along with it, to every purpose. The estate in the land is the same thing as the money due upon it. It will be liable to debts ; it will go to executors ; it will pass by a will not made and executed with the solemnities required by the statute of frauds ; the assignment of the debt, or forgiving it, will draw the land after it; nay, it will do it, though the debt were forgiven by parol.” From these properties of the mortgagee’s estate, it appears in the strongest manner, that it is not in the land, but in the security only. By the same judge, in The King v. St. Michaels, Doug. 602. it was said, that “a mortgagor in possession gains a settlement, because the *160mortgagee, notwithstanding the form, has but a chattel, and the mortgage is only a security. It is an affront to a common sense, (said he,) to say the mortgagor is not the real owner.” To the same effect is The King v. Edington, 1 East 288; and there is nothing in the English law, contravening this doctrine.
By the supreme court of the state of New-York it has been adjudged, that the mortgagor, notwithstanding the mortgage, is seised, and the legal owner as to all persons, except the mortgagee and his representatives. Hitchcock & ux. v. Warrington, 6 Johns. Rep. 290. Runyan v. Mersereau, 11 Johns. Rep. 532. In the latter case, it was decided, that the mortgagor may maintain trespass against the mortgagee; that mortgages are not conveyances of land ; and that the freehold is in the mortgagor. 3 Johns. Ca. 329. 1 Johns. Rep. 590. 4 Johns. Rep. 42. The same court has determined, that the mortgagee has only a chattel interest; (15 Johns. Rep. 319.) that an outstanding mortgage is not a breach of the covenant of seisin; (7 Johns. Rep. 376.) and that the wife of the mortgagor is entitled to dower. 7 Johns. Rep. 278. 15 Johns. Rep. 319. Vid. 5 Johns. Ch. Rep. 452. The debt is considered as the principal, and the mortgage as an incident only. 1 Johns. Rep. 580. 4 Johns. Rep. 41.
To the same effect are the determinations in the supreme court of Massachusetts. Groton v. Boxborough, 6 Mass. Rep. 50. Goodwin v. Richardson, 11 Mass. Rep. 469. Bolton v. Ballard, 13 Mass. Rep. 227. Snow v. Stevens, 15 Mass. Rep. 278. In Kelly & ux. v. Beers, 15 Mass. Rep. 387. it was said, by Jackson, J., in delivering the opinion of the court; “ a mortgagor is considered as the owner of the land, as to all the world, except the mortgagee.”
In Blaney v. Bearce, 2 Greenleaf 132. Mellen, C. J. said, “ as between the mortgagor and other persons (not mortgagees,) he is considered as still having the legal estate in him, and the power of conveying the legal estate to a third person, subject to the incumbrance of the mortgage.”
A recurrence to other similar determinations in the other states is unnecessary, as in the state of Connecticut, and by this Court, the distinct rights of mortgagor and mortgagee have been often, and, I trust, definitively settled.
Sixteen years since, in Gunn v. Scovill, 4 Day 234. it was adjudged, that a deed by a dissiesed mortgagee, to the mortgagor out of possession, was not within the statute against selling pretended titles. The nature of the mortgagee’s title was lu*161minously discussed, by the late Ch. J. Reeve, in delivering the opinion of the court. “ I think,” said he, “ it is too late to say, that mortgages in the hands of the mortgagee, are real property. They are considered in this point of light, for the purpose of enabling the mortgagee to get into possession, when he wants the benefit of his pledge. When contemplated in every other light, they are personal property.” (Vid. Reeve’s Dom. Rel. 560) In Fish v. Fish, 1 Conn. Rep. 560. it was determine ed, that the widow of a deceased mortgagor is entitled to dower in the equity of redemption, on the ground distinctly expressed, that the mortgagor is the owner of the land. This principle it was necessary to assume, as the law gives dower to those widows only, whose, husbands die seised of the land in question. Conformably with the determinations just cited, the first of which declares that the mortgagee has only a chattel interest, and the last, that the mortgagor is seised of a freehold estate, the decisions have been numerous. By the statute concerning inhabitants, it was enacted, that no inhabitant of any town in this state, shall gain a legal settlement in any other town in the state, by the qualification of property, unless he shall have been possessed in his own right in fee, of a real estate of the value of a hundred dollars. In Barkhamstead v. Farmington, 2 Conn. Rep. 600. it was adjudged, that the mortgagor in possession, acquired a settlement Under this law : In other words, that he was possessed in his own right in fee of real estate. What can more conclusively declare, that the mortgagor is seised in fee simple of the estate mortgaged ? In Leonard v. Bosworth, 4 Conn. Rep. 421. it was decided, that a mortgage is not an alienation within the statute against selling pretended titles ; and that it is merely a lien, by means of which the mortgagee may obtain possession, and if his debt is not paid, appropriate (by foreclosure) the thing pledged in satisfaction. In the case of Huntington v. Smith, 4 Conn. Rep. 235. the court determined, that " the fee simple of the land is in the mortgagor and that the interest of the mortgagee, after the expiration of the law day, and before foreclosure, cannot be taken in execution. So, in Roath v. Smith, 5 Conn. Rep. 133. it was expressly decided, that “ the fee of the land mortgaged is in the mortgagor; that the mortgage is an incident to the debt, a mere chose in action that on the death of the mortgagee, like all other chattels, it vests in his personal representative; and that a bill of foreclosure can no more be sustained by the heirs of the mortgagee *162than a suit upon a bond, or any other chose in action. This case, if I am not grossly mistaken, settles the rights of mortgagor and mortgagee, and determines the former to be tenant in fee simple, and the latter to have no other title in the land, except a lien upon it for security. In Swift v. Edson, 6 Conn. Rep. 331. it was expressly adjudged, that until complete foreclosure, a mortgage is personal property only.
After a review of the numerous and uniform determinations of this Court, spreading over a period of nearly twenty years, and harmonizing with all the decisions of the judiciaries on both sides the Atlantic, I put the question, (the affirmative of which the defendant is bound to sustain ;) Is the mortgagee seised of the premises mortgaged ? Certainly not, if the rule stare decisis, or a decent respect to the determinations of the most respectable courts, is permitted to influence.
It, however, was said, in the argument of the case, that the mortgagee’s possession enlarged his title, and made him tenant of the freehold.
In my judgment, a more gratuitous assertion cannot be made. There is nothing in the nature of this fact per se, that adds to the mortgagee’s title, or the title of any other person. Before entry, the grantee of land, except where possession is requisite to commence a right, has title, not enlarged by subsequent occupation ; as such occupation confers not any right, but merely gives the enjoyment of a right antecedent. If the supposition, which neither principle nor analogy countenances, were true, that the possession of the mortgagee gives him seisin of the freehold, he would always be seised; for he would never fail to enter.
After possession, just as before, the estate mortgaged is a pledge only; the relation of creditor and debtor exists; the equity of redemption is unimpaired ; or if the law-day has not elapsed, the payment of the debt, annihilates all the rights of the mortgagee; and every thing is in statu quo. All this is true, until foreclosure is effected. Then it is, that the mutual relation of the parties becomes changed. There is no longer a mortgage or pledge, a creditor or debtor, a mortgagor or mortgagee, or an equity of redemption. The mortgaged premises, by a legal appropriation thereof, are lost to the mortgagor forever; and the mortgagee has become tenant in fee simple. This point was settled, by the unanimous opinion of this Court, in Swift v. Edson, adjudged a year since, in the county of Fair-*163field. 5 Conn. Rep. 531. As this determination has not been questioned, at the bar or on the bench, I must consider it as conclusive evidence of the law. If so, the mortgagee’s right before possession, as well as after, is identically the same, until actual foreclosure.
On what principle, then, as against the plaintiff, a stranger to the mortgage, shall the mortgagee sustain a plea of title to the freehold? How shall he be considered as having proved a fact, which his testimony disproves? Shall he be permitted to support a plea of title to the freehold, that works an estoppel on all parties, by the exhibition of a mortgage, which demonstrates that he has not the title?
It has been argued, that the mortgagee may maintain an ejectment without notice to quit. Undoubtedly he may; but what consequence does this infer? Although the mortgagee has a chattel interest only, yet in order to render his pledge available, and give him the intended benefit of his security, he is necessarily indulged with this, the only instrument, by which he can obtain the possession of the land mortgaged. I repeat the observation of Reeve, J. in Gunn v. Scovill, 4 Day 242. “I think it is too late to say, that mortgages, in the hands of the mortgagee, are real property. They are only considered in that point of light, for the purpose of enabling the mortgagee to get into possession. When contemplated in every other point of light, they are personal property.”
It does not result from the preceding admission, that the mortgagee may plead title, even against the mortgagor; much less, that he may defend his possession, by this plea, against a stranger. When, until the present case, was such a plea tendered by the mortgagee?
That the mortgagee may recover possession of the premises mortgaged, by the only real action known to our law, results from the necessity of the case, and the construction of the mortgage. It was the intention of the parties, that he should have possession of the thing hypothecated, without which, the mortgage would be of no avail. Nor does the capacity of sustaining the action of disseisin here imply but the person who sustains it, is tenant of the freehold. The plaintiff may allege that he is seised of the premises; and if he has a possessory right, his action is supported. 2 Sw. Syst. 68, 9. Chalker v. Chalker, 1 Conn. Rep. 79. Hitchcock v. Hotchkiss, 1 Conn. Rep. 470. *164In the cited case of Chalker v. Chalker, (p. 92.) it was said, by the court, when speaking of the action of disseisin, that “it is a very beneficial process, and supplies the place of every form of action, real, possessory, or mixed, for recovering the land.” From this doctrine no injury is created, by a recovery in the action alluded to; for unless the plea of title is pleaded, there is no estoppel. Smith v. Sherwood, 4 Conn. Rep. 276. Bradford v. Bradford, 5 Conn. Rep. 127.
From the preceding observations it does not result, that the mortgagee has a freehold interest, or that, when in possession, he may justify by plea of title. There is no necessity for this doctrine; no established rule authorizing it; and no analogy, from the principles regarding declarations, to those which relate to a special plea. A tenant for years may sustain ejectment; but he cannot successfully plead liberum tenementum. How, then, can the mortgagee? He has not a freehold estate; and although, like tenant for years, on his possessory right he may maintain disseisin; yet, having no interest superior to such tenant, he cannot plead title.
I have said nothing concerning the right of the mortgagee to sue without notice, as this doctrine has no reference to his title. Rockwell & al. v. Bradley, 2 Conn. Rep. 1. Wakeman & al. v. Banks, 2 Conn. Rep. 445. It presupposes only, that the mortgagor in possession, under an indefinite licence, is at all times liable to the suit of his mortgagee. It is the possessory right of the mortgagor, that alone is in question.
To conclude. If a thing is characterized by its properties, the mortgagor, as against strangers at least, is seised of the premises mortgaged; and until foreclosure, the mortgagee has only a chattel interest. The mortgagor’s interest is transferable only by deed, duly attested by two witnesses, and acknowledged before a justice; it descends to his heirs; it is subject to execution as real estate; it is liable to dower; it gives a settlement by freehold estate; it is, in England, a freehold qualification for members of parliament; and, in short, by uniform decisions, it is the ownership in the land. On the other hand, the interest of the mortgagee is transferable without deed, by a delivery of the security only; it is vested in executors; it is not liable to execution; it is not subject to dower; it gives no settlement; it authorizes no vote; and, by invariable and numerous determinations, is a chattel interest, or chose in action only. *165how, then, can the mortgagee sustain a plea of title, by his mortgage, and support the averment that he is seised?
Judgment affirmed.